DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 includes the limitation of a ratio of interior volume to spatial volume.  It is unclear how this ratio is calculated, i.e. how is spatial volume calculated and how is that different than the interior volume?  Please clarify.
Claim 8 includes the limitation that the second rebound rate is 1.5 times faster than the first rebound rate.  It is unclear how this rebound rate is determined.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3, 6, 9, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bendar (USPN 2357446).
Bendar teaches an applicator comprising a resilient body (20) comprising a proximal end (end near handle) and a tapering distal end (25).  A surface portion of the body comprises a sponge rubber material having a first inherent rebound characteristic to rebound from a compressed tensioned shape to a repose memory shape.  There is  core portion comprising a helical spring element (22) having a second rebound characteristic.  
Bendar teaches all the essential elements of the claimed invention however fails to teach that the sponge rubber is open celled.  Bendar does however state that the applicator absorbs liquid readily.   (page 2, col. 1, lines 26-27).  Absorption is a feature of open cell material.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to assume that the sponge rubber of Bendar is an open cell structure since the applicator readily absorbs liquid.  
With regards to claim 3, the surface portion is detachably coupled to the core (the spring can be removed from the applicator).
With regards to claim 6, while Bendar does not teach the ratio of the a total interior volume of the surface portion relative to the spatial volume of the resilient body, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ratio so that it is less than 0.4:1 to optimize the performance of the applicator.  Further, as stated in the 112 rejection, the specification fails to teach how this ratio is calculated, i.e. how is spatial volume calculated and how is that different than the interior volume?
With regards to claim 9, the surface portion is fixed to the core portion (spring is fixed to the applicator by 16).
With regards to claim 15, the core portion will collapse axially (when pressure is applied to the tapered top, the spring will compress in the direction of the pressure).
With regards to claim 17, the spring has a first deformation characteristic and a second deformation characteristic (the spring will deform axially when pressure if applied to the tapered top, and the spring will bend perpendicular to the longitudinal axis when pressure is applied to the side surfaces of the applicator).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bendar (USPN 2357446) in view of Meledanri (USPN 6006761).
Bendar teaches all the essential elements of the claimed invention however fail to teach an interface between the surface and the core is fluid impermeable.  Meledanri teaches an applicator with an outer material (10), a core (14) and a fluid impermeable barrier (12) between the layers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bendar so that there is a fluid impermeable layer between the core and the surface portion to prevent fluid from flowing into the applicator which in turn could lead to the spring rusting prematurely.  
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bendar (USPN 2357446).
Bendar teaches all the essential elements of the claimed invention however fails to teach the rebound rates, however it one of skill in the art would recognize that a spring would rebound faster than the sponge rubber material (which is essentially like a memory foam material).  The sponge rubber would compress and then as air filled the open cells, it would rebound.  The spring on the other hand would rebound immediately due to the nature of the metal material.   Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bendar so that the spring rebounds faster than the surface portion to assist the sponge rubber’s return to its original shape.  The spring acts like the frame work of the surface portion.  As for the actual rebound rate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rebound rate so that it is at least 1.5 times faster for the spring to optimize performance of the applicator.  Further, as stated in the 112 rejection, it is unclear how this rebound rate is calculated or measured.  
Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bendar (USPN 2357446) in view of Cho (PGPub 20180360194).
Bendar teaches all the essential elements of the claimed invention however fails to teach that the surface portion have an inner and outer layer with different characteristics.  Cho teaches an applicator with a surface portion having an outer layer (30) and an inner layer (20) each having different characteristics.  The outer layer has a plurality of open cells and the inner layer has a second plurality of open cells (paragraph 0040 and 0045).  The mean dimension of the second plurality of open cells is smaller than the first open cells (figure 3 shows size of the open cells being larger for the outer layer).  The inner layer further comprises a hydrophobic material (10b) and the outer layer is a hydrophilic material (open cell; absorbing material).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bendar so that the surface portion has an inner and outer layer with different characteristics as taught by Cho to prevent various cosmetics from flowing inside the applicator.  Further, the inner layer has smaller cells to hold finer material for application while the outer layer’s larger cells allow for larger materials to be applied.  
Allowable Subject Matter
Claims 5, 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 5 includes the limitation of an additional spring element.
Claim 14 includes the limitation that the spring element is embedded within a foam element.
Claim 16 includes the limitation that the core portion comprises an open cell foam block.  
The closest prior art of Bendar fails to teach these above limitations.  The limitations of claim 1 are being interpreted to mean that the core portion is the spring element.  If the applicant would like to overcome the Bendar reference, the applicant needs to clarify that the core portion is a separate foam element that is fit within the body and that the helical spring is embedded within the foam core portion.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAY KARLS/Primary Examiner, Art Unit 3723